No. 21	                   May 16, 2013	535

            IN THE SUPREME COURT OF THE
                  STATE OF OREGON

                     General BELL,
         Personal Representative of the Estate of
                Thomas Bell, Deceased,
                  Petitioner on Review,
                            v.
            TRI-COUNTY METROPOLITAN
       TRANSPORTATION DISTRICT OF OREGON,
                a municipal corporation,
                 Respondent on Review.
        (CC 090913232; CA A145225; SC S060373)

   En Banc
   On review from the Court of Appeals.*
   Argued and submitted January 10, 2013.
   Willard E. Merkel, Merkel & Associates, Portland, argued
the cause for petitioner on review.
   Kimberly Sewell, Portland, argued the cause and filed
the brief for respondent on review.
   Kristian Roggendorf, O’Donnell Clark & Crew LLP,
Portland, filed a brief on behalf of amicus curiae Oregon
Trial Lawyers Association.
   BREWER, J.
   The decision of the Court of Appeals and the judgment of
the circuit court are affirmed.
   Baldwin, J., dissented and filed an opinion.




______________
	 * Appeal from Multnomah County Circuit Court, Christopher Marshall,
Judge. 247 Or App 666, 271 P3d 138 (2012).
536	                                                           Bell v. Tri-Met

     Plaintiff appeals from a decision of the Court of Appeals that affirmed the
circuit court’s dismissal of plaintiff ’s claim on the ground that it was filed after
the two-year statute of limitations applicable to personal injury claims against
public bodies provided by ORS 30.275(9) had expired. Plaintiff argues that his
claim was properly subject to the three-year period provided by ORS 30.075(1),
and, thus, was timely commenced. Held: ORS 30.075(1) provides a “limitation on
the commencement of an action.” Accordingly, the limitations period set out in
ORS 30.075(1) is superseded by ORS 30.275(9) because that statute provides that
notwithstanding any other limitations on the commencement of an action, a claim
for loss or injury against a public body like defendant must be commenced within
two years of the alleged loss or injury.
     The decision of the Court of Appeals and the judgment of the circuit court are
affirmed.
Cite as 353 Or 535 (2013)	537

	          BREWER, J.
	         The question in this case is whether plaintiff ’s
survival action against a public body must be brought
within two years or three years of the alleged injury. Either
of two statutes supplies the answer. On the one hand, ORS
30.275(9) provides that, “notwithstanding any other *  *    * 
statute providing a limitation on the commencement of an
action,” a tort action against a public body must be filed
within two years after the alleged loss or injury. On the
other hand, ORS 30.075(1) provides that survival actions
for personal injuries must be brought within three years
of the alleged loss or injury. The determinative inquiry is
whether ORS 30.075(1) constitutes a “statute providing a
limitation on the commencement of an action.” If it does, then
it falls within the notwithstanding clause of ORS 30.275(9),
and the two-year limitation period set out in that statute
applies. For the reasons that follow, we conclude that ORS
30.075(1) does constitute a “statute providing a limitation
on the commencement of an action,” thus triggering the two-
year limitation period of ORS 30.275(9).
	       We take the undisputed facts and some of the
procedural history of the case from the opinion of the Court
of Appeals.
    “On September 4, 2007, decedent allegedly sustained
    personal injuries while disembarking from a bus operated
    by [defendant]. Decedent died, on September 9, 2008, from
    causes unrelated to the bus accident. On September 18,
    2009—more than two years, but less than three years,
    after the bus incident—plaintiff, decedent’s personal
    representative, filed a complaint alleging that [defendant]
    had negligently injured decedent and seeking damages for
    the alleged personal injuries.
    	 “[Defendant] moved to dismiss, ORCP 21 A(9),
    contending that plaintiff’s action was barred under ORS
    30.275(9) the statute of limitations for claims under the
    Oregon Tort Claims Act (OTCA), ORS 30.260 to 30.300.
    	   “* * * * *
    	 “In response, plaintiff asserted that, given decedent’s
    intervening death, the complaint was subject not to the
538	                                           Bell v. Tri-Met

   two-year limitation of ORS 30.275(9) but, instead, to the
   three-year period described in ORS 30.075(1).
Bell v. Tri-Met, 247 Or App 666, 668-69, 271 P3d 138 (2012)
(footnotes omitted). The trial court concluded that ORS
30.275(1) established a limitation on the commencement of
a survival action for personal injuries that is superseded,
in a tort action against a public body, by the two-year limit
set out in ORS 30.275(9). Accordingly, the court granted
defendant’s motion to dismiss on the ground that plaintiff
had commenced the action more than two years after the
injury-producing incident.
	       Plaintiff appealed, and the Court of Appeals affirmed.
The court held that, “with respect to an action for personal
injury brought by a decedent’s personal representative
against a public body, the two-year limitation for the
commencement of an action in ORS 30.275(9) precludes
the application of the three-year limitation provided in
ORS 30.075(1).” Bell, 247 Or App at 675. Because it had
concluded in an earlier decision that ORS 30.075(1) is a
“statute providing a limitation on the commencement of
an action,” Giulietti v. Oncology Associates of Oregon, 178
Or App 260, 36 P3d 510 (2001), the court held that ORS
30.075(1) fell within the scope of the notwithstanding clause
of ORS 30.275(9).
	       On review, plaintiff contends that the Court of
Appeals erred in concluding that ORS 30.275(9) precludes
application of the three-year limitation period set out in
ORS 30.075(1). According to plaintiff, that three-year period
merely extends or tolls the underlying two-year limitation
period for personal injury claims set out in ORS 12.110 in
circumstances where the decedent has died during that
period without bringing an action. Therefore, plaintiff
urges, ORS 30.075(1) does not, itself, constitute a limitation
on the commencement of an action that is subject to the
notwithstanding clause of ORS 30.275(9).
	       In support of that argument, plaintiff relies on
this court’s decision in Baker v. City of Lakeside, 343 Or 70,
83, 164 P3d 259 (2007). At issue in Baker was whether the
notwithstanding clause in ORS 30.275(9) applied to ORS
12.020(2), a statute that permits service of process to relate
Cite as 353 Or 535 (2013)	539

back to the date on which the complaint was filed.1 We held
that it did not, because “the notwithstanding clause in ORS
30.275(9) applies only to those provisions of ORS chapter
12 and other statutes that provide a limitation on the
commencement of an action,” and ORS 12.020 was not such
a statute. Baker, 343 Or at 83 (emphasis added). In reaching
that conclusion, we discussed in detail the legislative history
of ORS 30.275(9). Id. at 77-82. In summary, we observed
that:
    	 “Nothing in the legislative history suggests that the
    legislature intended to depart from the longstanding rule of
    procedure found in ORS 12.020(2), nor does it suggest that
    the legislature intended to deny children and persons with
    mental disabilities bringing OTCA claims the advantage of
    a tolling provision that is available to them in every other
    action.”
Id. at 82 (emphasis added); see also ORS 12.160 (providing
that, if a cause of action accrues at a time when the person
entitled to bring that action is either under 18 years of age or
suffering from a mental disability, the statute of limitations
applicable to the action is tolled for so long as the person
remains under 18 or as long as the person’s mental disability
persists).
	        As plaintiff understands it, Baker holds that statutes
such as ORS 12.160 that toll or extend underlying statutes
of limitation are not “limitations on the commencement of
an action” and, thus, apply to actions against public bodies
despite ORS 30.275(9).2 Plaintiff asserts that ORS 30.075(1)
similarly extends an underlying limitation period—the two-
year time limit in ORS 12.110—to three years when an
injured person dies before bringing an action. It follows,
plaintiff reasons, that ORS 30.075(1) constitutes a tolling
	   1
        ORS 12.020(2) provides:
    	 “If the first publication of summons or other service of summons in an
    action occurs before the expiration of 60 days after the date on which the
    complaint in the action was filed, the action against each person whom the
    court by such service has acquired jurisdiction shall be deemed to have been
    commenced upon the date on which the complaint in the action was filed.”
	   2
       The parties and amicus debate at length whether our reference in Baker
to tolling statutes falling outside the notwithstanding clause of ORS 30.275(9)
was part of the core holding of that case. For our purposes here, it is sufficient to
assume that it was.
540	                                            Bell v. Tri-Met

provision that is not superseded by the notwithstanding
clause in ORS 30.275(9). Defendant replies that ORS
30.075(1) neither extends nor tolls an underlying statute
of limitations but, rather, constitutes a separate statute of
limitations for survival actions that are brought, in the first
instance, by a decedent’s personal representative. Therefore,
defendant asserts, the Court of Appeals correctly concluded
that the three-year period established in ORS 30.075(1) is
“a limitation on the commencement of an action” that is
superseded by the notwithstanding clause of ORS 30.275(9).
	       Because this case presents a question of
interpretation involving the interplay between two statutes,
we resolve it under the principles set out in State v. Gaines,
346 Or 160, 206 P3d 1042 (2009); that is, we examine the
text and context of the statute and any legislative history
that appears to be helpful at that level of analysis. Dept.
of Human Services v. G. D. W., 353 Or 25, 34, 292 P3d 548
(2012). The pertinent context includes “other provisions
of the same statute and other related statutes, as well as
the preexisting common law and the statutory framework
within which the statute was enacted.” Fresk v. Kraemer,
337 Or 513, 520-21, 99 P3d 282 (2004).
	        ORS 30.075(1) provides:
    	 “Causes of action arising out of injuries to a person,
    caused by the wrongful act or omission of another, shall
    not abate upon the death of the injured person, and the
    personal representatives of the decedent may maintain
    an action against the wrongdoer, if the decedent might
    have maintained an action, had the decedent lived,
    against the wrongdoer for an injury done by the same
    act or omission. The action shall be commenced within
    the limitations established in ORS 12.110 by the injured
    person and continued by the personal representatives
    under this section, or within three years by the personal
    representatives if not commenced prior to death.”
ORS 30.275(9) provides:
    	 “Except as provided in ORS 12.120, 12.135 and
    659A.875, but notwithstanding any other provision of ORS
    chapter 12 or other statute providing a limitation on the
    commencement of an action, an action arising from any act
Cite as 353 Or 535 (2013)	541

   or omission of a public body or an officer, employee or agent
   of a public body within the scope of ORS 30.260 to 30.300
   shall be commenced within two years after the alleged loss
   or injury.”

	        As we explained in Baker, the “notwithstanding
clause” of ORS 30.275(9) “applies only to those provisions
of ORS chapter 12 and other statutes that provide a
limitation on the commencement of an action.” Baker, 347
Or at 83. Such a limitation is, in different words, a statute
of limitations. Id. at 82-83 (“[I]n amending what is now ORS
30.275(9), the legislature focused solely on the question of
statutes of limitations.”). Thus, the dispositive question in
this case is whether the three-year time limit for bringing
a survival action in ORS 30.075(1) establishes a “limitation
on the commencement of an action”; that is, whether it is a
statute of limitations.
	         A statute of limitations is “[a] law that bars claims
after a specified period; specif., a statute establishing a time
limit for suing in a civil case, based on the date when the claim
accrued (as when the injury occurred or was discovered).”
Black’s Law Dictionary 1450-51 (8th ed 2004). We note first
that, like the two-year statute of limitations, ORS 12.110(1),
the three-year limit in ORS 30.075(1) is measured from
the accrual of the cause of action, not from the death of the
decedent or any other interrupting event. Consistently with
that understanding, as the Court of Appeals observed, “the
three-year provision of ORS 30.075(1) is—like any statute
of limitations—defined and measured solely by reference to
the accrual of the cause of action.” Bell, 247 Or App at 674.
	        Plaintiff nevertheless asserts that the three-year
limit in ORS 30.075(1) is not a statute of limitations but,
rather, is a tolling provision that, like ORS 12.160, is not
superseded by ORS 30.275(9). First, plaintiff notes that
tolling provisions extend the time for filing an action to
which, but for tolling, a shorter limitation period would apply.
Plaintiff observes that, based on a decedent’s intervening
death, ORS 30.075(1) affords the decedent’s personal
representative three years within which to commence the
same action that the decedent, if he or she had survived,
was required to commence within two years.
542	                                                            Bell v. Tri-Met

	        In addition to the arguments that plaintiff
makes, amicus Oregon Trial Lawyers Association (OTLA)
asserts that ORS 30.075(1) applies only to independent,
“freestanding” limitations on the commencement of an
action. OTLA asserts that ORS 30.075(1) merely extends
or tolls a different statute of limitations, ORS 12.110, and
that the three-year limit in ORS 30.075(1) therefore is not
superseded by the two-year limitation period set out in ORS
30.275(9). Because OTLA’s reasoning amounts to a variant
of plaintiff’s theory, we address those arguments together.
	        As often is the circumstance with statutory
construction, the framing of the analysis of the statutes at
issue matters. So, too, in this case, the outcome of which
depends on whether ORS 30.075(1) is interpreted to
impose a three-year statute of limitations or, alternatively,
merely toll or extend an underlying statute of limitations.
Here, there is no neat solution, and the best answer lies in
sifting the analytical sand for probability, not certainty, of
legislative intent.
	        Although plaintiff argues that ORS 30.075(1) is a
“tolling” statute, that is not correct. A tolling statute is “[a]
law that interrupts the running of a statute of limitations in
certain situations, as when the defendant cannot be served
with process in the forum jurisdiction.” Black’s at 1525.
Unlike a tolling statute, the “or within three years” clause
of ORS 30.075(1) does not “interrupt” the running of an
otherwise applicable two-year statute of limitations, ORS
12.110(1). Instead, it establishes a separate limitation period
for commencing an action to enforce rights and liabilities
that the legislature first created in the same statute.
	        ORS 30.075(1) was enacted in 1965. Or Laws 1965,
ch 620, § 4. Before ORS 30.075(1) was enacted, ORS 121.010
(1963) had provided that
    	 “[a] cause of action arising out of an injury to the person
    dies with the person of either party, except as provided
    in ORS 30.020[3] and 30.080;[4] but the provisions of ORS
	   3
        ORS 30.020 (1963) provided for an action by a personal representative for
wrongful death.
	   4
        ORS 30.080 (1963) provided that causes of action arising out of the injury or
death of a person shall not abate upon “the death of the wrongdoer.”
Cite as 353 Or 535 (2013)	543

    30.020 and 121.010 to 121.100 shall not abate the action
    mentioned in ORS 13.090,[5] or defeat or prejudice the right
    of action given by ORS 30.010.[6]”

ORS 121.010 had been part of Oregon law since before
statehood. See General Laws of Oregon, Civ Code, ch IV,
title VI, § 365, p 241 (Deady 1845-1864). The legislature
repealed ORS 121.010 when it enacted ORS 30.075(1). See
Or Laws 1965, ch 620, § 1. A survival action such as ORS
30.075(1), unlike the wrongful death statute, ORS 30.020,
does not constitute an entirely new claim for relief. See, e.g.,
Hayes v. Hansen, 175 Or 358, 397-99, 154 P2d 202 (1944)
(distinguishing between characteristics of wrongful death
and survival actions). Viewed in that light, it makes sense
to provide, as the legislature did in ORS 30.075(1), that a
survival action for personal injury does not “abate” upon
the death of an injured person. When a claim “abates” it
is “nullif[ied], and “ma[d]e void[,]” Webster’s Third New
Int’l Dictionary 2 (unabridged ed 2002), much the same
as a personal injury claim “die[d] with the person” under
former ORS 121.010. Thus, when the legislature provided
in ORS 30.075(1) that such an action does not abate on the
decedent’s death, it expressly reversed the prior state of the
law. That is, by enacting ORS 30.075(1) and simultaneously
repealing ORS 121.010, the legislature created new rights
and liabilities arising from personal injury where an
injured person dies before or after commencing an action.
See Wiebe v. Sealy, 215 Or 331, 371-72, 335 P2d 379 (1959)
(describing survival statute for claims against deceased
tortfeasor as creating “new rights and liabilities” that only
apply prospectively). In particular, the legislature created
survival rights and liabilities for personal injuries in the
first sentence of ORS 30.075(1); in the second sentence of the
same provision, the legislature established the limitation
period for the commencement of such an action by the
personal representative of a deceased claimant: three years
from the accrual of the action. Thus, a survival statute such

	   5
        ORS 13.090 (1963) provided that the death of a party after a verdict did not
abate the cause of action, but that “the action shall proceed thereafter in the same
manner as in cases where the cause of action survives.”
	   6
        ORS 30.010 (1963) provided that a father or mother, under certain
circumstances, could maintain an action “for the injury or death of a child.”
544	                                                            Bell v. Tri-Met

as ORS 30.075(1) is at once derivative and at the same time
it creates a new set of rights and obligations between the
tortfeasor and the decedent’s personal representative that
did not previously exist.
	       Consistently with that understanding, we have
described a rule that implements a portion of ORS 30.075(1)
as the equivalent of a “statute of limitations.” In Mendez
v. Walker, 272 Or 602, 538 P2d 939 (1975), we construed
former ORS 13.080, the statutory predecessor to ORCP 34.7
ORS 13.080 (1969) provided:
    	 “(1)  No action or suit shall abate by the death or
    disability of a party, or by the transfer of any interest
    therein.
    	 “(2)  In case of the death of a party, the court shall, on
    motion, allow the action or suit to be continued:
    	   “* * * * *
    	 “(b)  Against his personal representative or successors
    in interest at any time within four months after the date of
    the first publication of notice to interested persons, but not
    more than one year after his death.”
In Mendez, we stated that “[t]he year allowed by ORS
13.080(2)(b) in which to substitute as a party the
representative of decedent’s estate has been construed as
the equivalent of a statute of limitations.” 272 Or at 604-05.
We concluded that the plaintiff’s claim was time-barred in
that case because the personal representative had not been
substituted for the deceased plaintiff within the one-year
time limit set by ORS 13.080(2)(b). Id. at 606.
	   7
        ORCP 34 provides, in pertinent part:
    	 “A  No action shall abate by the death or disability of a party, or by the
    transfer of any interest therein, if the claim survives or continues.
    	 “B  In case of the death of a party, the court shall, on motion, allow the
    action to be continued:
    	    “B(1)  By such party’s personal representative or successors in interest at
    any time within one year after such party’s death; or
    	    “B(2)  Against such party’s personal representative or successors in interest
    unless the personal representative or successors in interest mail or deliver
    notice including the information required by ORS 115.003 (3) to the claimant
    or to the claimant’s attorney if the claimant is known to be represented, and
    the claimant or his attorney fails to move the court to substitute the personal
    representative or successors in interest within 30 days of mailing or delivery.”
Cite as 353 Or 535 (2013)	545

	        As does ORCP 34, former ORS 13.080 provided the
sole procedural means for continuing a previously commenced
action that survives an injured claimant’s death under ORS
30.075(1). In addition, like ORS 30.075(1), former ORS
13.080 provided (and ORCP 34 now provides) that a subject
action does not “abate” on a decedent’s death. By enacting
ORS 30.075(1) in light of the then-existing procedural rule
in former ORS 13.080, the legislature presumably sought
to limit the time in which a personal representative may
commence an action in the same manner that it limited the
time in which a personal representative may be substituted
in a pending action. In holding that the one-year limit for
substitution in the corresponding procedural rule is the
equivalent of a limitation on the commencement of an action,
Mendez is consistent with the conclusion that ORS 30.075(1)
likewise prescribes limitations on the commencement or
continuation of survival actions.
	         That conclusion is reinforced by the legislative
history of the 1981 amendment to ORS 30.275—which
produced the notwithstanding clause of subsection (9) of
that statute—that we elaborated in Baker. In that case,
we placed particular weight on the statements of Senator
Fadeley, who had “repeatedly had stated that two statutes
of limitations should not apply to [Oregon Tort Claims
Act] claims: the six-year statute of limitations for property
damage and the three-year statute of limitations for
wrongful death. The notwithstanding clause mirrors that
concern.” Baker, 343 Or at 82. Earlier in the debate over
the bill that would become ORS 30.275(9), Senator Fadeley
had engaged Senator Kulongoski in a colloquy, asking him
whether he “was intending that the existing two-year statute
on personal injury apply and that the two-year general
statute on tort claims act still apply.” Senator Kulongoski
replied: “that was correct.” Id. at 79.
	        Although the fit is not precise, a wrongful death
action under ORS 30.020(1)—which also is subject to a
three-year statute of limitations, rather than the two-year
limit of ORS 12.110(1)—is more akin to a survival action
under ORS 30.075(1) than the latter is to a tolling provision
such as ORS 12.160. For both a wrongful death action and
a survival action, the legislature has created rights and
546	                                                       Bell v. Tri-Met

liabilities that did not previously exist in statute or at
common law. Moreover, in each circumstance, the legislature
established a three-year limitation period from the accrual
of the claim—as opposed to some interrupting event—for
the personal representative of the decedent to commence
an action. In short, the legislature’s determination, where
the defendant is a public body, to override the three-year
statute of limitations that ordinarily applies to wrongful
death actions supports the conclusion that the comparable
three-year limitation period for survival actions under ORS
30.075(1) must similarly yield to the limit set out in ORS
30.275(9).8
	        Having addressed plaintiff’s arguments, we turn
to the dissent, which, unlike plaintiff, does not regard ORS
30.075(1) as a tolling statute. Instead, the dissent asserts
that ORS 30.075(1) “plainly extends the life of an injury
action beyond the death of an injured person as set forth
in the statute.” 353 Or at 552 (Baldwin, J., dissenting). As
pertinent here, we presume that the dissent means to say
that, where an injured person failed to commence an action
for those injuries while alive, ORS 30.075(1) adds time for
commencing an action after the death of the person. That
much is true; but, there is more to the statute than that. The
legislature also created a new right of action that otherwise
would not have existed and, where the decedent has failed
to commence an action during his or her life, it accords his
or her personal representative three years from the accrual
of the claim to commence the action.
	        The dissent repeatedly asserts that ORS 30.075(1)
does not provide a limitation on the commencement of an
action. We disagree. As discussed, that provision contains
two different sentences that accomplish two different
things. The first sentence provides that a personal injury
action “shall not abate” upon the death of the injured person.
We readily acknowledge the point. The second sentence,
however, goes further and says when the nonabated action
must commence. It provides that an action must be brought
within two years if commenced before death and three years
	   8
       The foregoing analysis also answers OTLA’s assertion that the three-year
limit in ORS 30.075(1) is not an independent or, in its terms, “freestanding”
limitation on the commencement of an action for purposes of ORS 30.275(9).
Cite as 353 Or 535 (2013)	547

if commenced after death. As explained above, that is what
statutes of limitation do.
	        That leads to the considerable attention that
the dissent devotes to characterizing ORS 30.075(1) as a
“survival statute.” The reasoning apparently is that, because
the statute declares in one part that actions shall not abate
on the death of the injured person, nothing in that statute
can be a statute of limitation. But, again, there is more
than that going on in the provision. The fact that the first
sentence can be classified as a “survival statute” does not
logically mean that the second sentence does not provide a
limitation on the commencement of the action. In many, if
not most, cases to which ORS 30.075(1) applies, the second
sentence of the statute unarguably acts as a statute of
limitation. If an action is commenced by the injured person
during his or her life, the first clause of the second sentence
provides that the action “shall be commenced within the
limitations established in ORS 12.110 by the injured person
and continued by the personal representatives under this
section[.]” That is, even though the statute provides for the
survival of such actions, it also limits the time for their
commencement.
	        Moreover, the expanded three-year limitation
prescribed in the second clause of the second sentence of the
statute for actions filed by a personal representative after
the injured person’s death is no less a statute of limitations
merely because the period within which an action must
be commenced is longer. As discussed, like the two-year
limitation imported from ORS 12.110 for actions filed by the
injured person, the three-year period runs from the accrual
of the claim, not some intervening event. That symmetry
strongly suggests that the legislature intended for the second
sentence of ORS 30.075(1) to prescribe separate limitations
on the commencement of the two categories of survival
actions that the first sentence of the statute authorized to
be brought or maintained.
	        Finally, the dissent gives considerable attention
to decisions from other jurisdictions about the nature
of survival actions and how they differ from statutes of
limitation. However, each of those cases involved distinct
548	                                                              Bell v. Tri-Met

statutory frameworks and correspondingly distinct legal
issues from those confronting us here. In Swindle v. Big
River Broadcasting Corp., 905 S.W.2d 565 (Tenn App 1995),
for example, the court construed a statute that provided
for additional time to sue a dissolved corporation, where
the triggering date for bringing a survival action was the
date of an intervening event, that is, corporate dissolution,
not, as is the circumstance with ORS 30.075(1), the date
of accrual of the underlying claim. 905 S.W.2d at 567. The
same type of statute also was at issue in the South Dakota,
Nebraska and Texas cases on which the dissent relies. See
M.S. v. Dinkytown Day Care Center, Inc., 485 NW2d 587,
588 (SD 1992); Keefe v. Glasford’s Enterprises, Inc., 532
NW2d 626, 629 (Neb 1995); Gomez v. Pasadena Health Care
Management Inc., 246 S.W.3d 306, 314, (Tx App 14th Dist
2008). Accordingly, those decisions do not meaningfully
inform our task, at least not in the way the dissent posits.9
	        Because the three-year time limit in ORS 30.075(1)
is a limitation on the commencement of a survival action
for personal injuries by a personal representative, it is
superseded by the two-year limitation period for the
commencement of a tort action against a public body under
ORS 30.275(9). Plaintiff failed to commence this action
within that two-year period. It follows that the trial court
did not err in dismissing it.
	      The decision of the Court of Appeals and the
judgment of the circuit court are affirmed.
	           BALDWIN, J., dissenting.
	      I am unable to join in the majority’s opinion because
the majority has adopted an unreasonable construction of
ORS 30.075(1) and ORS 30.275(9). Moreover, the majority

	   9
       We note, however, that in M.S., the South Dakota Supreme Court made a
point that we have made about survival actions with which the dissent appears to
disagree; namely, that, a survival action creates a substantive right or claim. 353
Or at 557-58 (Baldwin, J., dissenting). In concluding that a minority tolling statute
did not extend the time for commencing an action under a corporate survival
statute, the South Dakota court stated: “The fact a survival statute essentially
creates a right or claim that would not exist but for the statute is key to this court’s
determination of whether the minority tolling provision in [the tolling statute] is
applicable to the corporate survival period established by [the survival statute].”
M.S., 485 NW2d at 589 (emphasis added).
Cite as 353 Or 535 (2013)	549

opinion is inconsistent with our recent holding in Baker v.
City of Lakeside, 343 Or 70, 164 P3d 259 (2007). In my view,
plaintiff’s personal representative timely filed this injury
action under ORS 30.075(1), and the action was not subject
to the time limitation established by ORS 30.275(9).

A.  The text, context, and legislative history disclose that
    ORS 30.075(1) is not subject to the time provisions of
    ORS 30.275(9).

	        Plaintiff, as a passenger on a bus operated by
defendant, a public body, allegedly sustained personal
injuries caused by defendant’s negligence. Plaintiff later
died from unrelated causes, and his personal representative
timely filed a negligence action for damages within the time
allowed to commence a survival action under ORS 30.075(1).
That statute provides:

  	 “Causes of action arising out of injuries to a person,
  caused by the wrongful act or omission of another, shall
  not abate upon the death of the injured person, and the
  personal representatives of the decedent may maintain an
  action against the wrongdoer, if the decedent might have
  maintained an action, had the decedent lived, against the
  wrongdoer for an injury done by the same act or omission.
  The action shall be commenced within the limitations
  established in ORS 12.110 by the injured person and
  continued by the personal representatives under this
  section, or within three years by the personal representatives
  if not commenced prior to death.”

ORS 30.075(1) (emphasis added).

	       The legislature enacted ORS 30.075(1) in 1965. Or
Laws 1965, ch 620, § 4. By its express terms, ORS 30.075(1)
provides that an action arising out of injuries to a person
“shall not abate upon the death of the injured person,”
and further provides that the action may be commenced
“within three years by the personal representative, if not
commenced prior to death.” Thus, the plain language of this
survival statute allowed plaintiff’s personal representative
to commence this action because plaintiff did not commence
an action for his injuries prior to his death.
550	                                               Bell v. Tri-Met

	       In 1981, making no specific reference to that earlier
enacted survival statute, the legislature amended the
Oregon Tort Claims Act (OTCA) and added what is now
ORS 30.275(9). Or Laws 1981, ch 350, § 1. That statute now
provides:
   	 “Except as provided in ORS 12.120, 12.135 and
   659A.875, but notwithstanding any other provision of ORS
   chapter 12 or other statute providing a limitation on the
   commencement of an action, an action arising from any act
   or omission of a public body or an officer, employee or agent
   of a public body within the scope of ORS 30.260 to 30.300
   shall be commenced within two years after the alleged loss
   or injury.”
ORS 30.275(9) (emphasis added).
	        In this case, the ambiguity requiring analysis
arises from the legislature including a time element for the
commencement of an action by a personal representative
when it extended injury actions beyond the death of an
injured party. ORS 30.075(1) allows a personal representative
to commence an action “within three years *  * if not
                                                    * 
commenced prior to [the] death [of the injured person].”
Based on that language in the context of a survival statute,
the majority has erroneously characterized ORS 30.075(1)
as a “statute providing a limitation on the commencement
of an action” within the meaning of ORS 30.0275(9).
	       I agree with the majority that we resolve any
ambiguity involving the interplay between statutes under
the principles set out in State v. Gaines, 346 Or 160, 206
P3d 1042 (2009). However, I emphasize that Gaines (and the
PGE methodology it modified) was developed and adopted
   “[to] best serve the paramount goal of discerning the
   legislature’s intent. In that regard, as this court and other
   authorities long have observed, there is no more persuasive
   evidence of the intent of the legislature than the words
   by which the legislature undertook to give expression
   to its wishes. Only the text of a statute receives the
   consideration and approval of a majority of the members
   of the legislature, as required to have the effect of law. The
   formal requirements of lawmaking produce the best source
   from which to discern the legislature’s intent, for it is not
Cite as 353 Or 535 (2013)	551

   the intent of the individual legislators that governs, but the
   intent of the legislature as formally enacted into law[.]”
Id. at 171 (internal citations and quotation marks omitted).
	        The “paramount goal” of discerning legislative
intent reflects a judicial understanding that legislative
enactments must be enforced appropriately under our form
of government. The legislature has set out the general rule
for construction of statutes by the judicial branch as follows:
   	 “In the construction of a statute, the office of the judge
   is simply to ascertain and declare what is, in terms or in
   substance, contained therein, not to insert what has been
   omitted, or to omit what has been inserted; and where there
   are several provisions or particulars such construction is, if
   possible, to be adopted as will give effect to all.”
ORS 174.010.
	        Here, examination of the text of the statutes
under consideration is fairly straightforward. Included in
the critical text of ORS 30.075(1) are the words “shall not
abate upon the death of the injured person.” The meaning
of the phrase “shall not abate” is unambiguous. In a legal
context, the word “abate” means “a: to bring entirely
down : DEMOLISH : put an end to : do away with   b: nullify : make void .”
Webster’s Third New Int’l Dictionary 2 (unabridged ed
2002) (boldface omitted). Similarly, Black’s Law Dictionary
defines “abatement,” in part, as “[t]he act of eliminating
or nullifying.” Black’s Law Dictionary 3 (9th ed 2009). In
Mendez v. Walker, 272 Or 602, 603 n 1, 538 P2d 939 (1975),
we indicated that the abatement of an injury action upon
the death of a party means “the action is utterly dead.”
	         We must also examine the last full sentence of ORS
30.075(1), which expands the time allowed for commencing a
survival action. If an “injured person” commences an action
within two years, it may be “continued by the personal
representative under this section.” If not commenced “prior
to [the injured person’s] death,” the action may be commenced
“within three years by the personal representative.” That
enactment is based on the legislature’s determination that
such an action will survive for an additional period of time
552	                                           Bell v. Tri-Met

beyond the death of the injured person. In enacting ORS
30.075(1), the legislature has expressed an intention that a
personal representative may have up to an additional year
beyond the two-year limitation established by ORS 12.110
to commence an action under certain circumstances. Neither
the majority or the defendant has identified an ambiguity in
the text of ORS 30.075(1).
	         In sum, ORS 30.075(1) plainly extends the life of
an injury action beyond the death of an injured person as
set forth in the statute. The statute establishes a procedure
whereby a personal representative may commence an action
if the injured person dies before the two-year time limit
established by ORS 12.110. If an injured person dies after
the two-year period has elapsed, a personal representative
is allowed up to an additional year to commence that action.
By its terms, the purpose and function of this survival statute
is to extend the life of any injury action—not restrict it. As
a matter of procedure, the statute allows additional time for
a personal representative to commence an action. I employ
the legal meaning of the word “procedure,” which is defined
as “1. A specific method or course of action. 2. The judicial
rule or manner for carrying on a civil lawsuit or criminal
prosecution.” Black’s at 1323 (boldface omitted). Obviously,
without the insertion of a time element in the statute, the
life of a survival action would be of unlimited duration. The
insertion of a time element and a specific method for carrying
on the survival action does not make the survival statute
a statute of limitation. As will be explained, to conclude
otherwise exalts form over substance and misapprehends
the nature of ORS 30.075(1) as a survival statute.
	         An examination of the legislative history relating
to ORS 30.075(1) confirms that the legislative purpose in
enacting this survival statute was to give additional life
to injury actions under the circumstances set forth in the
statute. Prior to the 1965 enactment of ORS 30.075(1), the
longstanding rule in Oregon, which was embodied in ORS
121.010 (1963), provided that a “cause of action arising
out of an injury to the person dies with the person.” That
prohibition was subject to a few exceptions for wrongful
death actions, actions related to the injury of a child, and
actions that achieved a verdict before the party’s death, but
Cite as 353 Or 535 (2013)	553

otherwise operated to preclude any representative from
continuing or bringing a personal injury cause of action on
behalf of a deceased person. By enacting ORS 30.075(1),
the legislature repealed the prohibition contained in ORS
121.010. See Or Laws 1965, ch 620, § 1. In discussing the
provisions contained in the 1965 bill, Representative
Harlan noted that “all causes of action survive in Oregon
except a cause of action for personal injury. This bill *  *
                                                          * 
would correct that in line with the laws of some 47 states.”
Tape Recording, Senate Judiciary Committee, HB 1517,
Apr 26, 1965, Tape 3, Side 2 (statement of Rep Harlan); see
also Minutes, House Judiciary Committee, Mar 30, 1965, 2
(noting that the bill was designed to allow the survival of a
cause of action after death).
	        I next turn to the text of ORS 30.275(9) to determine
whether it relates to ORS 30.075(1). ORS 30.275(9) requires
that an action against a public body within the scope of
the OTCA shall be commenced within two years after the
alleged loss or injury, “notwithstanding any other provision
of ORS chapter 12 or other statute providing a limitation
on the commencement of an action.” The critical text here
is “statute providing a limitation on the commencement of
an action.” If ORS 30.075(1) is not a “statute providing a
limitation” within the meaning of ORS 30.275(9), the two-
year time limitation of ORS 30.275(9) does not apply. The
word “limitation” generally means “a restriction or restraint
imposed from without (as by law, custom, or circumstances)”
and, more specifically, “a time assigned for something; specif
: a certain period limited by statute after which actions,
suits, or prosecutions cannot be brought in the courts.”
Webster’s at 1312. Similarly, Black’s Law Dictionary defines
“limitation” as “1. The act of limiting; the state of being
limited. 2. A restriction. 3. A statutory period after which a
lawsuit or prosecution cannot be brought in court.” Black’s
at 1012 (boldface omitted). Thus, a limitation is a restriction
or restraint on when an action can be commenced by a party.
Hence, the provisions of ORS 30.275(9) are unambiguous.
See also Baker, 343 Or at 85 (Durham, J., concurring) (“I
conclude that ORS 30.275(9) is not ambiguous, and I draw
that conclusion from an examination of statutory text and
context.”).
554	                                             Bell v. Tri-Met

	         Notably, in Baker, this court thoroughly reviewed
the legislative history of ORS 30.275(9) in examining the
interplay of that statute with ORS 12.020, which defines
when an action is deemed to have been commenced. We
held that the notwithstanding clause of ORS 30.275(9)
does not bar the application of ORS 12.020 to OTCA claims.
In so doing, we determined that the legislative history
of the notwithstanding clause did not disclose a specific
explanation as to why the drafters added the clause.
However, we concluded that “the legislative history confirms
that, in amending what is now ORS 30.275(9), the legislature
focused solely on the question of statutes of limitations.”
Baker, 343 Or at 82-83.
	In Baker, based on the legislative history, we did
not consider it reasonable to assume that the legislature
intended to cut off the additional time to commence an
action provided for under ORS 12.020(2). That statute
allowed an additional 60 days to serve process beyond the
two-year statute of limitation enacted under the OTCA. We
explained:
   	 “Nothing in the legislative history suggests that the
   legislature intended to depart from the longstanding rule of
   procedure found in ORS 12.020(2), nor does it suggest that
   the legislature intended to deny children and persons with
   mental disabilities bringing OTCA claims the advantage of
   a tolling provision that is available to them in every other
   action.”
Id. at 82.
	         Similarly, in this case, nothing in the legislative
history suggests that the legislature, in enacting ORS
30.275(9), intended to nullify any survival actions it
earlier established when enacting ORS 30.075(1). That is
particularly so when the legislative history relating to ORS
30.075(1) discloses a legislative purpose to give additional
life to injury actions by allowing a personal representative
to commence an action after the death of the injured person.
Here, it is not reasonable to assume that the legislature
considered ORS 30.075(1) a “statute providing a limitation
on the commencement of an action” within the meaning of
ORS 30.275(9).
Cite as 353 Or 535 (2013)	555

	        As previously indicated, ORS 30.075(1), operating as
a survival statute, is fundamentally different from a statute
of limitation, which primarily affects the time within which
a stale action may be brought. This court’s case law sheds
light on the nature and purpose of statutes of limitation.
In Johnson v. Star Machinery Co., 270 Or 694, 530 P2d 53
(1974), we stated:
   “In general, there are usually two reasons which are
   advanced as justification for the imposition of such statutes.
   The first concerns the lack of reliability and availability of
   evidence after a lapse of long periods of time. * * *
   	 “The second rationale concerns the public policy of
   allowing people, after the lapse of a reasonable time, to
   plan their affairs with a degree of certainty, free from the
   disruptive burden of protracted and unknown potential
   liability[.]”
Id. at 700-01 (citation omitted); see also Wilder v. Haworth,
187 Or 688, 695, 213 P2d 797 (1950) (commenting on statutes
of limitation as desirable statutes of repose after the lapse
of a reasonable period of time); King v. Mitchell, 188 Or 434,
442, 214 P2d 993 (1950) (same). As previously explained,
the insertion of procedural elements into ORS 30.075(1) by
the legislature did not make this survival statute a statute
of limitation.
	       Considering the text, context, and legislative history
of ORS 30.075(1) and ORS 30.275(9), I therefore conclude
that ORS 30.075(1) is not subject to the time provisions of
ORS 30.275(9). That conclusion is also supported by the
rationale of Baker, 343 Or 70.
B.  The majority has adopted an unreasonable construction
    of ORS 30.075(1) and ORS 30.275(9).
	        The majority has adopted an unreasonable
construction of the pertinent statutes and thereby has
failed to apprehend the essential purpose of ORS 30.075(1)
as a survival statute. A “survival statute” is a “law that
modifies the common law by allowing certain actions to
continue in favor of a personal representative after the
death of the party who could have originally brought the
action.” Black’s at 1583. The substantive effect of a survival
556	                                                Bell v. Tri-Met

statute is to give additional life to an existing action that
would have been destroyed under common law but for the
legislative enactment. The nature of a survival statute is
sharply distinguishable from a statute of limitation, which
affects the time within which a stale action may be brought.
See, e.g., M.S. v. Dinkytown Day Care Center, Inc., 485 NW2d
587 (SD 1992) (hereinafter Dinkytown); Keefe v. Glasford’s
Enterprises, Inc., 248 Neb 64, 532 NW2d 626 (1995); Swindle
v. Big River Broadcasting Corp., 905 S.W.2d 565 (Tenn Ct
App 1995).

	       The majority opinion appears to be the only
reported case in the country where a survival statute has
been held to be a statute of limitation. To the contrary,
other reported cases bearing on the subject have held
that a survival statute, by its very nature, is not a statute
of limitation. In the context of survival actions against
dissolved corporations, the Supreme Court of Nebraska has
recognized the fundamental difference between a survival
statute and a statute of limitation:

   “ Section 21-20,104 is a survival statute, not a statute of
     ‘
   limitations, and, as such, gives life to claims which would
   otherwise be extinguished. Absent the survival statute, a
   dissolved corporation could not sue or be sued. Therefore,
   the rights created by the statute are the right of the
   corporation to sue during the survival period and the right
   of others to sue the corporation during the same period.’ ”

Keefe, 248 Neb at 67, 532 NW2d at 629 (citations omitted;
quoting Licht v. Association Servs., Inc., 236 Neb 616, 623,
463 NW2d 566, 571 (1990)). The court further explained:

   	 “ If § 21-20,104 is a survival statute rather than one
        ‘
   of limitations, not even equity could estop its application.
   For, while a statute of limitations is an period of repose
   designed, if asserted, to prevent recovery on stale claims, a
   survival statute gives life to a substantive right that but for
   the statute would have been destroyed.’ ”

Id. at 68, 532 NW2d at 629 (citations omitted; quoting Van
Pelt v. Greathouse, 219 Neb 478, 484, 364 NW2d 14, 19
(1985)).
Cite as 353 Or 535 (2013)	557

	        The Supreme Court of South Dakota, in the same
context, has also noted the same clear distinction between
these two types of statutes:
   “ 
    ‘[A] statute of limitations affects the time that a stale
   claim may be brought while a survival statute gives life
   for a limited time to a right or claim that would have
   been destroyed entirely but for the statute. These survival
   statutes arbitrarily extend the life of the corporation to
   allow remedies connected with the corporation’s existence
   to be asserted.’ ”
Dinkytown, 485 NW2d at 587 (quoting Davis v. St. Paul
Fire & Marine Ins. Co., 727 F Supp 549 (DSD 1989)); see
also Gomez v. Pasadena Health Care Management, Inc., 246
S.W.3d 306 (Tex Civ App 2008) (same); Swindle, 905 S.W.2d
565 (same).
	         The majority erroneously concludes that, by
enacting ORS 30.075(1), “the legislature created new rights
and liabilities arising from personal injury where an injured
person dies before or after commencing an action.” Bell v.
Tri-Met, 353 Or at 543. However, it is well established that
a survival action “derives from the claim that a decedent
would have had—such as for pain and suffering—if he or
she had survived.” Black’s at 1583. The rights and liabilities
of the parties in a survival action are effectively determined
as of the time of injury under common law. Those rights and
liabilities define the action, which survives the death of a
party under a survival statute. See, e.g., Hern v. Safeco Ins.
Co. of Illinois, 329 Mont. 347, 125 P3d 597 (2005) (survival
action raises claims that came into existence when decedent
still alive with personal representative asserting those
claims); DeLane ex rel. Delane v. City of Newark, 343 NJ Super
225, 778 A2d 511 (2001). ORS 30.075(1) simply expands
the life of an injury action and provides a procedure for the
prosecution of the action by a personal representative. It
does not create additional rights and liabilities.
	        Moreover, the majority’s reliance on Wiebe v. Seely,
215 Or 331, 335 P2d 379 (1959), for the proposition that
a survival statute creates new rights and liabilities is
misplaced. In Wiebe, the court declined to give retroactive
effect to an amendment to a survival statute passed in
558	                                            Bell v. Tri-Met

1953 that would have increased the plaintiff’s recovery to
$20,000, because a lower limit of $15,000 was in effect at the
time the plaintiff was injured in 1951. Wiebe thus addresses
the retroactive effect of legislation and has no bearing on
the statutory construction issues presented in this case.
	        The majority’s reliance on Mendez v. Walker, 272 Or
602, 538 P2d 939 (1975), is also misplaced. In Mendez, the
plaintiff timely filed his injury action, but the defendant died
before the case was brought to trial. Under then-existing
ORS 13.080, the plaintiff was required to file a motion to
substitute a personal representative of the defendant’s
estate within one year to continue the action. The plaintiff
filed the motion two years after the defendant’s death and
was therefore precluded from continuing his action. That
result is unremarkable because ORS 13.080 did not operate
functionally as a survival statute unless a party timely filed
a motion with the court. The plaintiff did not do so, and
his motion was time barred. By contrast, here, plaintiff’s
personal representative timely filed this action under ORS
30.075(1).
	        Finally, the majority fails to recognize important
substantive differences between a survival action and a
wrongful death action. It is well established that the two
types of actions are fundamentally different. As previously
defined, a “survival action” “derives from the claim that a
decedent would have had *  * if he or she had survived.”
                             * 
Black’s at 1583. A “survival action” is further defined as a
“lawsuit brought on behalf of a decedent’s estate for injuries
or damages incurred by the decedent immediately before
dying. *  * In contrast is a claim that the beneficiaries
         * 
may have in a wrongful-death action, such as for loss of
consortium or loss of support from the decedent.” Black’s
at 1583. Generally, a survival action is designed to recover
damages a decedent could have recovered but for his death,
and a wrongful death action seeks to recover damages to
beneficiaries resulting from a decedent’s death. See, e.g.,
Foncannon v. Phico Ins. Co., 104 F Supp 2d 1091 (WD Ark
2000); Kaufman v. Cserny, 856 F Supp 1307 (SD Ill 1994);
Shield v. Bayliner Marine Corp., 822 F Supp 81 (D Conn
1993). For our purposes, it is important to emphasize that
a survival action extends the life of an injury action, and
Cite as 353 Or 535 (2013)	559

a wrongful death action establishes a new cause of action.
Thus, a time limitation imposed from outside a survival
statute will have a destructive impact on the functional
operation of the survival statute. Here, the majority has
effectively nullified the operation of ORS 30.075(1) as
applied to all injury actions where the defendant is a public
body, the injured person dies, and that person did not
commence an action within two years of injury. By contrast,
the application of ORS 30.275(9) to wrongful death actions
reduces the time limit for a plaintiff to commence an action
but does not nullify the rights of a party under the wrongful
death statute.
	        By adopting a construction that effectively nullifies
the survival provisions of ORS 30.075(1) regarding the
injury actions described above, those actions will now abate
at common law upon the death of such injured persons,
contrary to the legislature’s intentions. The majority opinion
also creates a trap for unwary family members who do not
timely arrange for a personal representative to continue an
action when an injured person dies in close proximity to the
two-year time limitation established by ORS 12.110. For
example, under the majority’s construction, family members
of an injured person who dies 10 days before the two-year
limit expires (with no action previously commenced) will
have only those 10 days to determine that the action must be
commenced and arrange for a personal representative to do
so in the wake of the death. It is unlikely that the legislature
intended those results by enacting ORS 30.275(9).
	        This court has long recognized the prudential
value of not construing legislative enactments “so as to
ascribe to the legislature the intent to produce what we
perceive to be an unreasonable result.” McKean-Coffman
v. Employment Div., 312 Or 543, 552, 824 P2d 410 (1992)
(citing State v. Galligan, 312 Or 35, 39, 816 P2d 601 (1991));
see also Pacific P. & L. v. Tax Com., 249 Or 103, 110, 437
P2d 473 (1968) (same); Fox v. Galloway, 174 Or 339, 347,
148 P2d 922 (1944) (duty of court to avoid an unreasonable
result in construing statute as consistent with the general
policy of the legislature). Here, the majority’s construction
of ORS 30.275(9) leads to an unreasonable result that is
560	                                             Bell v. Tri-Met

inconsistent with the legislature’s purpose in enacting ORS
30.075(1).
	        Moreover, under the general rule for construction
of statutes set out by the legislature, this court is obligated
“to ascertain and declare what is, in terms or in substance.
contained therein, *  * and where there are several pro-
                      * 
visions or particulars such construction is, if possible, to be
adopted as will give effect to all.” ORS 174.010. Here, the
majority has not adopted a construction of ORS 30.075(1)
and ORS 30.275(9) that fulfills that obligation.
C.  The majority opinion is inconsistent with Baker.
	        As previously discussed, we recently held in Baker,
343 Or 70, that the expanded time (60 days) allowed for
service of process provided by ORS 12.020(2) was not a
limitation on the commencement of an action within the
meaning of ORS 30.275(9):
   	 “Considering the text, context, and legislative history
   of ORS 30.275(9), we hold that the notwithstanding clause
   in ORS 30.275(9) applies only to those provisions of ORS
   chapter 12 and other statutes that provide a limitation
   on the commencement of an action. The notwithstanding
   clause does not bar application of ORS 12.020 to OTCA
   claims. Because plaintiff filed her complaint within two
   years of the accident and served the city within 60 days of
   filing her complaint, her complaint was timely under ORS
   12.020(2). The city’s motion for summary judgment should
   have been denied.”
Id. at 83.
	In Baker, we essentially viewed ORS 12.020(2)
as a procedural statute and not as a “statute providing
a limitation” within the meaning of ORS 30.275(9).
Similarly, the procedure of allowing one year for a personal
representative to file an action under ORS 30.075(1) is not
a “statute providing a limitation” within the meaning of
ORS 30.275(9). In my view, the majority has not reasonably
distinguished this case from Baker.
	       Significantly, in Baker, we adopted a reasonable
construction of ORS 30.275(9) and ORS 12.020(2) in a
manner that gave effect to both statutes.	 In Baker, we
Cite as 353 Or 535 (2013)	561

concluded that “the legislative history confirms that, in
amending what is now ORS 30.275(9), the legislature focused
solely on the question of statutes of limitations.” 343 Or at
82-83. Prior to drawing that conclusion, we noted various
specific statutes of limitation for various actions discussed
in the legislative history. We observed that “[n]othing in the
legislative history” suggested that the legislature intended
to depart from the previously established rule of procedure
provided for under ORS 12.020 allowing additional time for
service of process. Id. at 82. In holding that ORS 30.275(9)
does not bar the application of ORS 12.020 to OTCA claims,
we also noted that we were not attempting to infer intent
from legislative inaction:
   	 “We note that this is not a case in which we are
   attempting to infer intent from legislative inaction. See
   Berry v. Branner, 245 Or 307, 311, 421 P2d 996 (1966)
   (explaining the difficulty in inferring legislative intent
   from inaction). Nor is it a case in which the legislature
   was silent regarding the subsection at issue here. Rather,
   the committee and witnesses explained at length that this
   subsection would specify the applicable limitations period
   of OTCA actions. We rely on that explanation in inferring
   that the wording adopted on April 30, 1981, addresses only
   periods of limitation.”
Id. at 83 n 6 (emphasis added). Here, the majority has not
pointed to anything in the legislative history relating to
ORS 30.275(9) to suggest that the legislature intended to
depart from the previously established procedures to allow
personal representatives to commence survival claims
under ORS 30.075(1). As in Baker, it is not reasonable to
assume from the legislative history that the legislature
intended to discard previously established procedures of
such significance.
	        Based on the foregoing authorities, I conclude that
the majority’s decision in this case is erroneous and frustrates
the legislature’s intentions in enacting ORS 30.075(1) and
ORS 30.275(9). I therefore respectfully dissent.